Citation Nr: 0204990
Decision Date: 05/23/02	Archive Date: 08/16/02

DOCKET NO. 91-37 973               DATE MAY 23, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for
residuals of frozen feet prior to January 12, 1998.

2. Entitlement to an evaluation in excess of 30 percent for
residuals of right frozen foot from January 12, 1998.

3. Entitlement to an evaluation in excess of 30 percent for
residuals of left frozen foot from January 12, 1998.

REPRESENTATION

Appellant represented by: Susan Paczak, Attorney

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from July 1945 to August 1946 in
the U.S. Navy and from January 1948 to August 1951 in the U.S.
Army.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a May 1990 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) at Pittsburgh,
Pennsylvania, that denied a rating in excess of 10 percent for
residuals of frozen feet. The Board denied the claim for an
increased rating in a decision dated in January 1992.

Pursuant to the veteran's appeal of that decision to the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "the Court"), the Secretary of VA and the veteran,
through counsel, filed a joint motion for remand, which was granted
by the Court. The Board's January 1992 decision was vacated and the
case was remanded to the Board for compliance with the joint motion
for remand. Essentially, the joint motion for remand called for the
Board's discussion of the applicability of the provisions of 38
C.F.R. 4.40 to the veteran's claim, especially with respect to the
effect of pain from residuals of frozen feet on his overall
functioning. The Board remanded the case to the RO in November 1993
for additional development to include affording the veteran a
special VA vascular or circulatory examination to ascertain the
residuals of his service-connected frozen feet and to address the
applicability of 38 C.F.R. 4.40.

Pursuant to a change in the criteria for rating the disability at
issue, now classified as cold injury residuals under Diagnostic
Code 7122, in an October 1998 rating decision, the residuals of
frozen feet were assigned separate ratings of 20 percent

- 2 -

for each foot, effective January 12, 1998, the date of change in
the rating criteria. The 10 percent evaluation for residuals of
frozen feet prior to January 12, 1998 was confirmed and continued.

In a rating decision in March 2001, the RO granted a 30 percent
evaluation for residuals of left frozen foot and a 30 percent
evaluation for residuals of right frozen foot each effective from
January 12, 1998. The RO confirmed and continued the 10 percent
evaluation for residuals of frozen feet prior to January 12, 1998.

The issue of an increased evaluation remains in appellate status
because the Court has held that a rating decision issued subsequent
to a notice of disagreement which grants less than the maximum
available rating does not "abrogate the pending appeal." AB v.
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski,
1 Vet. App. 160 (1991).

The issue of entitlement to service connection for lower extremity
arterial disease secondary to the service connected residuals of
frozen feet is referred to the agency of original jurisdiction for
adjudication.

FINDINGS OF FACT

1. VA's duty to notify and assist the veteran has been satisfied.

2. Prior to January 12, 1998, the residuals of frozen feet were
manifested by bilateral nail discoloration, occasional erythema,
occasional slightly cool toes, and edema, with complaints of pain,
tenderness and sensitivity on standing.

3. Since January 12, 1998, the residuals of right frozen foot have
included complaints of arthralgia, pain, and cold sensitivity, with
nail abnormalities and color changes, but without demonstrated loss
of toes or parts thereof.

- 3 -

4. Since January 12, 1998, the residuals of left frozen foot have
included complaints of arthralgia, pain, and cold sensitivity, with
nail abnormalities and color changes, but without demonstrated loss
of toes or parts thereof.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for bilateral
residuals of frozen feet were not met prior to January 12, 1998. 38
U.S.C.A. 1155, 5107(a) (West 1991), 5103(a)-(d), effective November
9, 2000; 38 C.F.R. 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 4.104,
Diagnostic Code 7122 (1997).

2. The criteria for a disability evaluation in excess of 30 percent
since January 12, 1998 for residuals of right frozen foot are not
met. 38 U.S.C.A. 1155 (West 1991); 5103(a)-(d), effective November
9, 2000; 38 C.F.R. 4.104, Diagnostic Code 7122 (1997); 3.321, 4.1,
4.2, 4.10, 4.40, 4.45, 4.104, Diagnostic Code 7122 (2001).

3. The criteria for a disability evaluation in excess of 30 percent
since January 12, 1998 for residuals of cold injury of a left
frozen foot are not met. 38 U.S.C.A. 1155 (West 1991); 5103(a)-(d),
effective November 9, 2000; 38 C.F.R. 4.104, Diagnostic Code 7122
(1997); 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.104, Diagnostic Code
7122 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1990 the veteran's representative requested that the RO
secure outpatient treatment records from October 1989 and consider
the veteran for an increased evaluation for his service-connected
residuals of frozen feet. Service connection had been granted in a
January 1955 rating decision. The agency of original jurisdiction
assigned a 10 percent evaluation for this condition under the

- 4 -

provisions of Diagnostic Code 7122 of VA's Schedule for Rating
Disabilities (38 C.F.R. Part 4). At the time of the veteran's claim
in 1990 the 10 percent evaluation had been in effect since the
initial determination of service connection in 1955 and was a
protected rating under 38 U.S.C. 1159.

A historical review of the veteran's frozen feet shows that in
service he was hospitalized in February 1950 for a complaint of
pain in all toes. He reportedly had had frostbite of both feet at
age 13 and of the left foot when he was 14 and had recent trouble
with his feet. He had noticed discoloration and aching pain of the
toes and coldness of the hands and feet. He had had infections of
the nail bed of several toes and breakdown of the skin of the tip
of the toes. On examination the feet had a bluish-red color and a
few toes had paronychia, with a gangrenous ulcer on the tip of the
right great toe. The pulses of the feet were palpable, and there
was cyanosis of all toes, with no temperature change noted. The
veteran was initially admitted for observation of Raynaud's
disease. He underwent a left lumbar sympathectomy in March 1950 and
a right lumbar sympathectomy in April 1950. The post-operative
diagnosis was "vaso spasm, lower extremities, bilateral, chronic,
severe, cause undetermined." On the August 1951 service separation
examination the relevant findings were normal. It was reported that
the veteran had a history of frostbite of the feet incurred in
military service and had constant pain.

On a VA examination in November 1954, the veteran complained of
aching, tingling and numbness of the feet. After walking three-
fourths of a mile he had pain in his feet and standing less than
one hour caused pain. He had pain and tingling with temperature
changes from cold to warm weather. Examination revealed the right
foot to be slightly cool and the left foot normal. On elevation,
pallor was noticed promptly and color returned promptly on
dependency. Pulsations in all pedal arteries were weak. He
experienced pain in both feet when standing on his toes. The
diagnoses were moderate residuals of bilateral frozen feet and
bilateral sympathectomy.

Subsequently, the veteran sustained lower extremity trauma in
multiple motor vehicle accidents. On a VA examination in January
1961, he was noted to have

- 5 -

been in an automobile accident in 1959 followed by bilateral leg
pain, use of a cane favoring the left side, a slight limp, left
lower extremity atrophy and weakness, left leg shortness, and
impaired motion and reflexes of the left knee and ankle.

In October 1972, Melvin L. Mallit, M.D., reported that the veteran
had pain and coldness of the feet from permanent tissue damage and
subcutaneous fibrosis of the feet due to frostbite during service.
Although the feet were reportedly cold with absence of hair on the
toes, there were good pedal pulses.

Subsequent rating decisions of 1973, 1976, 1978, and 1980,
continued the veteran's 10 percent evaluation and were based upon
clinical demonstrations of symptomatology similar to that shown in
1954.

The veteran was hospitalized by VA in August 1983 for an equinus
deformity of the left foot secondary to calcaneal fracture and
malunion. He had a history of open left femoral and tibial
fractures in 1959 and subsequent left tibial and calcaneal
fractures from an automobile accident in 1964. Subsequent to these
injuries, the veteran had a problem with a left leg discrepancy
being short on that side. He walked on the toes of his left foot
and developed metatarsalgia in the left foot. His greatest
complaint was that of his left foot. At the time of August 1983
surgery on his left foot, the veteran had a cavus deformity of 30
degrees with calluses under his metatarsals. Gross sensation was
intact, muscle strength was good, and the pulse was 2/4 bilaterally
symmetrical. X-rays revealed an old calcaneus fracture with
subtalar arthritis. The tala navicular joint and the true ankle
joint appeared to be in rather good shape. Preoperative Doppler
studies of his lower extremities were essentially normal
bilaterally. Triple arthrodesis was performed on the left foot for
fixed equinus deformity, which, for clarification purposes, is
fusion of the subtalar, calcaneocuboid, and talonavicular joints,
to provide lateral stability to the paralyzed foot. DORLAND'S
ILLUSTRATED MEDICAL DICTIONARY 148 (27th ed. 1988).

A rating decision in January 1984 continued the veteran's 10
percent evaluation.

- 6 -

Treatment records were secured from the Oakland VA Medical Center
for the period from May 1988 to October 1989. In June 1988, the
veteran complained of left fifth metatarsal head tenderness.
Examination revealed a tender left fifth metatarsal head with a
plantar callus. The veteran also complained of numbness of the
lateral aspect of the fifth toe and plantar aspect of the heel pad
since the surgery in 1983. In June 1989, the veteran was seen for
complaints of pain in the fifth left toe and decreased sensation.
It was noted that he was status post triple arthrodesis of the left
foot in 1983. Examination showed a callus at the plantar aspect of
the fifth left toe. A special shoe for fifth metatarsalgia was to
be obtained. In October 1989 the veteran complained of burning
sensation of the left little toe with swelling and redness after
being on his feet for several hours. He complained of increased
pain in his left little toe with weight bearing for about three
weeks. There was no note in his chart from Prosthetics and he was
to go there that day to obtain a special shoe. Examination of his
lower extremities revealed pulses within normal limits, and without
lesions, erythema, or swelling. There was decreased sensation to
pinprick of the fifth metatarsal. Vibratory sense was intact. There
was a lessened range of motion of the left toes. The diagnosis was
left foot pain.

In a December 1989 rating decision, the RO confirmed and continued
the 10 percent evaluation.

With regard to the veteran's February 1990 claim for an increased
rating, additional outpatient treatment records were secured from
the Oakland VA Medical Center from October 1989 to the date of the
request. In January 1990, the veteran complained of having pain in
the sole of his left foot for two years and that his foot and ankle
would swell on weight bearing. It was noted that prior surgeries
included foot surgery for metatarsalgia. Examination showed a
definite posterior tibial pulse, a questionable dorsalis pedis
pulse and a callus over the head of the left fifth metatarsal that
was excised with improvement shown. Treatment with an emory board
at home was recommended.

In May 1990, the RO confirmed and continued the 10 percent rating.
The veteran was notified of the decision by letter dated in June
1990 and initiated this appeal. In

- 7 -

the veteran's substantive appeal he claimed that his left foot was
shrinking due to bad circulation.

At a VA examination in October 1990, the veteran complained of
problems with his feet, including sensitivity of his feet to
standing that was worse in the winter and numbness in his heel. He
reportedly was able to walk only short distances and was in a
wheelchair for most of the time. The posterior tibial pulse was 2
and the dorsalis pedis pulse was 2 for the right foot, and the
posterior tibial pulse was I+ and the dorsalis pedis pulse was 2-
for the left foot. The right foot was warm and the left foot was
cool. There was nail discoloration bilaterally. The right foot had
normal coloring and the left foot had slight bluish, reddish
coloring. Both feet were negative for sweating. Sensation of the
right foot was intact to pinprick. Sensation of the left foot was
decreased to pinprick at the lateral edge to the ankle and was
intact at the medial edge. There was full range of motion of the
right ankle and metatarsals. Range of motion of the left ankle was
very limited and the left metatarsals were unable to move. The
diagnoses were decreased sensation and range of motion of the left
foot with X-ray findings of osteoporosis and physical examination
and X-ray consistent with a history of frostbite.

The RO confirmed and continued the 10 percent evaluation in a
January 1991 rating decision and issued a supplemental statement of
the case.

On a VA examination in February 1991, a history of a vascular
problem and intermittent claudication was noted. Clinical findings,
bilaterally, were normal color except for nail discoloration,
normal temperature, dry skin and 2+ dorsalis pedis pulses. There
was callus formation on the plantar surface of the right foot. The
diagnoses were history of frozen feet in 1948 and history of
bilateral sympathectomy secondary to occlusive vascular disease to
relieve symptoms of intermittent claudication.

The RO confirmed and continued the 10 percent evaluation in a March
1991 rating decision and issued a supplemental statement of the
case. The Board remanded the case in November 1993 pursuant to a
Court Order as noted above.

- 8 -

Private medical records received in January 1994 show that the
veteran was hospitalized at Saint Margaret Memorial Hospital in
June 1991 for right total hip replacement for a failed cup
arthroplasty on the right side that was performed in 1967. The
report of medical history prior to the surgery notes that the
veteran reported experiencing occasional bilateral ankle edema. The
veteran was discharged to Harmarville Rehabilitation where,
according to records received in August 1994, he had aggressive
rehabilitation prior to returning to independent living. Also
submitted were medical records from Braddock General Hospital
regarding a patellectomy and bony debridement of the left knee.

VA outpatient records received in June 1995 pertain to the period
from May 1983 to May 1995 and earlier. In February 1988, the
veteran complained that the bones in his feet were hurting since an
orthopedic operation. In April 1988, the veteran complained of left
leg swelling for many years, which was worse after the 1983
surgery. There was trace pedal edema, bilaterally. The assessment
was peripheral edema was secondary to multiple surgical procedures.
In August 1988 bilateral edema was stated to be secondary to
procedures for orthopedic problems. The results of an IPG/Doppler
showed minimal valvular incompetence. In May 1989, the veteran was
to obtain a special shoe for fifth metatarsalgia of the left foot.
In January 199 1, he complained of tightening in the left foot
during cold weather. In July 1993, when being treated for an
infection on his left leg, one plus edema of the left extremity was
noted. By September 1993, this was described as trace edema. In
October 1993, it was noted that pain was probably secondary to
peripheral neuropathy. In an undated outpatient treatment record,
the veteran was noted to have symptoms of erythema surrounding the
left lower extremity from the ankle to mid-calf and trace edema.
Venous stasis was diagnosed. In April 1994, he was seen for follow-
up and it was noted that claudication was stable and there was no
resting pain. He described pain mostly in his right hip and left
ankle following total hip replacement and ankle arthrodesis. He was
to be seen in six months.

VA outpatient clinical records show that in August 1994 the veteran
was noted to have a history of diabetes, peripheral vascular
disease, left ankle triple arthrodesis

9 -

and chronic edema of the left leg. X-rays in October 1994 showed
triple arthrodesis of the left foot with osteopenic bones and
osteopenia of the right foot as well. The lower extremity pulses
were normal except for an absent right dorsalis pedis and absent
bilateral popliteal pulses.

In September 1995 the veteran was afforded an examination for
diseases of the arteries and veins. The veteran complained of
decreased sensation in his left heel and pain at the lateral side
of his left foot with ambulation. He reported claudication in the
calf and foot bilaterally at 10 feet and that his ambulation was
limited by hip pain. Examination revealed 2+ edema of the left foot
halfway up the left lower leg and venous pigmentation noted on the
left foot and halfway up the lower leg. The toes were slightly cool
with good color and the left foot was warm. There were no ulcers
and no palpable dorsalis pedis or posterior tibial pulses. The
capillary refill was more or less three seconds. There was a
negative Doppler finding at dorsalis pedis and a positive finding
at posterior tibial. The clinical findings of the right foot were
negative for edema and venous stasis changes. The toes were slight
cool with good color and capillary refill less than two seconds.
There was no palpable pulse at posterior tibial and a I+ dorsalis
pedis pulse. There were nice flows on Doppler. There was good
arterial flow down to the feet bilaterally with non-invasive
examinations.

A rating decision in November 1995 confirmed and continued the 10
percent evaluation. The RO issued a supplemental statement of the
case.

On a VA examination in April 1996, the veteran was described as
morbidly obese, with long-standing edema of the lower extremities.
He had no palpable dorsalis pedis or posterior tibial pulses and
the skin was warm to the touch. He had bilateral pitting ankle
edema, and hyperpigmentation of the medial pretibial surfaces due
to chronic venous stasis ulceration. The impressions were long-
standing, chronic venous stasis ulceration of the lower extremities
exacerbated by obesity; and chronic lower extremity arterial
disease.

- 10 -

On a VA veins and arteries examination conducted in September 1996
by an orthopedic surgeon, the veteran reported that he was limited
to approximately 50 feet of unassisted walking and the major
limiting factors were pain in his right hip and left foot.
Examination showed a very slight amount of chronic venous changes
in the skin of his right foot along with trace pitting edema. He
had normal varus valgus motion through his right subtalar joint and
limited range of motion of the left foot with no subtalar motion.
There were marked chronic venous stasis changes in the skin over
his entire left lower leg with open sores. He localized his primary
left foot pain to the region of the fifth metatarsal but he was not
tender over this area. There were no palpable pedal pulses of
either foot. The examiner opined that the veteran's left foot pain
was primarily attributable to the prior injury with frostbite as
well as the residual effects of his triple arthrodesis. In
addition, there may have been some neuropathic component related to
his diabetes as well as some vascular component.

In January 1998, Stanley A. Hirsch, M.D., a private vascular
specialist, wrote that the veteran had been seen in November 1997
for a medical evaluation. The office notes and records of Dr.
Hirsch's evaluation at the Center for Vascular Medicine were also
submitted. Dr. Hirsch provided diagnoses of status post frostbite
of the feet, insulin-dependent diabetes, status post multiple
fractures of both lower extremities with multiple surgical
procedures, arterial insufficiency of both legs and feet, chronic
venous insufficiency of both legs and feet, and diabetic
neuropathy. Dr. Hirsch noted that due to surgical procedures the
veteran had severe shortening of his left leg, developed an equinus
deformity and was walking on his metatarsals. In 1983 he had a
triple arthrodesis to correct this problem and remained with a
significantly shortened left leg. He had edema of both legs and
feet with severe stasis changes of both lower limbs from the feet
to below the knee, which was worse on the left, and consisted of a
reddish-blue discoloration, shiny skin, edema and many scars
especially on the left. It was noted that multiple plaques of the
arteries had been detailed by arteriogram. Dr. Hirsch stated it was
well known that frostbite caused arterial lesions in distal
arteries and he believed some of the veteran's significant arterial
insufficiency was related to his initial injuries in 1949. Noting
that the veteran had many problems related to his multiple
fractures,

- 11 -

diabetes and smoking, Dr. Hirsch believed, nevertheless, that the
initial frostbite injury played a significant role in the veteran's
current situation.

On a VA examination of the feet in January 1998, the examiner noted
that the veteran had had multiple other conditions and problems
that affected his lower extremities. He had a history of diabetes
for four years and possibly longer. In addition, the veteran had
multiple joint problems related to degenerative Joint disease
requiring hip surgery. He also had been involved in an automobile
accident with long bone fractures of his lower extremities
requiring surgery. The veteran complained of a severe pain present
at all times affecting the bottom of his feet. He was unable to
identify any exacerbating or relieving factors. He denied any
history of tissue breakdown in his feet.

At the January 1998 VA examination the veteran was noted to
manifest changes of bilateral chronic venous insufficiency, with
discoloration of the skin with scaling, brown induration and ulcers
of both lower extremities, consistent with venous stasis
ulceration. Pulses in the feet could not be palpated, but the feet
were described as having adequate arterial profusion and they were
quite warm. He appeared to have fairly good sensation and motor
function in his feet. In the plantar region, where he described
pain, the examiner could not identify any tenderness or mass
lesions. There was evidence of a chronic fungal infection of the
toenails. The examiner addressed the limitation of function due to
pain solely due to the residuals of frozen feet. The examiner
believed that the veteran had a large number of reasons to have
disability. He believed the most important reason for the veteran's
inability to ambulate and overall disability was the fact that he
was significantly overweight which made it very difficult to
ambulate and was probably the principal reason that the veteran was
wheelchair bound. It was also noted that other important factors
which were not connected to frozen feet were degenerative joint
disease with hip replacement, bilateral venous insufficiency, and
the previous motor vehicle accident. The examiner expressed the
opinion that the veteran's foot pain was only a small contributor
to his overall disability and that disability was due primarily to
other (nonservice-connected) factors including venostasis disease.

- 12 -

Also in January 1998, the orthopedic examiner who had examined the
veteran in September 1996 furnished a report based on a review of
the claims folder particularly the history and examination
performed in January 1996. It was his impression that the pain on
the lateral side of the left foot into his left little toe was
related to the frostbite injury and that the midfoot pain on the
right foot was secondary to degenerative arthritis. There was no
orthopedic way to quantify exactly which pain caused what amount of
limitation in the veteran's ambulatory function.

A supplemental statement of the case was issued in February 1998.

On a VA cold injury examination in July 1998, the veteran was found
to have lower extremity edema and changes suggesting long-standing
chronic venous insufficiency. There were no pulses felt beyond the
femorals on either side. The feet were warm with very brisk
capillary refill with good color. The fungal infection of his
toenails appeared better than when the examiner, the veteran's
treating physician, had seen him in May. In the primary region of
the veteran's claimed pain on the plantar aspects of his feet, the
examiner could not identify any specific tenderness or mass
lesions. The examiner commented that the most important reason for
the veteran's inability to ambulate and overall disability was his
overweight condition, with other important factors, unrelated to
frozen feet, of degenerative joint disease, bilateral severe venous
insufficiency, diabetes, and residuals of motor vehicle accidents.
As to whether foot pain was due to frostbite, the examiner stated
that the veteran's pain was not typical for frostbite injury except
for the components that affected the toes. The overall assessment
was that the frostbite injury was not the primary cause of the
severe pain the veteran experienced in his feet.

The Board remanded the claim in May 1999 for additional
development.

VA outpatient treatment records show that in January 1999 the
veteran was seen by the chief of vascular surgery in a vascular
clinic for follow up. The examiner noted having seen the veteran
before and extensively documenting his problems. The

- 13 -

problems for which the veteran was followed had been venous
insufficiency of his legs as well as apparent diabetic neuropathy.
He also had mild to moderate peripheral vascular disease. The VA
examiner noted that the veteran had been clinically stable. The
veteran continued to have his long-standing complaints of pain in
his legs and stated that the pain woke him up at night
occasionally. The examiner did not believe that the veteran had
ischemic rest pain but instead had pain from neuropathy and perhaps
from chronic venous insufficiency. The follow-up examination was
essentially unchanged with continued adequate profusion to the feet
as well as swelling compatible with chronic venous insufficiency.
The veteran did not have any open ulcers at that time. The examiner
noted the veteran's complaints of pain and believed a referral to
the pain clinic would be most appropriate.

In July 1999, the veteran was afforded a VA examination, conducted
by Dr. Rhee, whose credentials are set out in the claims file. Dr.
Rhee reviewed the file and set out the following:

PHYSICAL EXAMINATION: On physical examination, he is a somewhat
anxious gentleman who looks older than his stated age. He is only
able to walk short distances from his scooter to his bed, but with
extreme pain. His heart and lung examination are within normal
limits. His arterial vascular examination is difficult because of
his obesity, but he appears to have good profusion to his feet. He
has palpable posterior tibial pulses bilateral. He has marked
venous stasis disease with dermal sclerosis of both of his ankle
regions. Although there are no frank ulcerations, I can see that he
clearly has venous insufficiency of both of his legs.

IMPRESSION: [The veteran] suffers from chronic venous insufficiency
probably secondary to injury

- 14 -

during his automobile accident. I doubt that his symptoms are
related to the frostbite that he suffered during the time that he
was in the service; however, it is certainly more than likely that
the pain that he is experiencing around his foot and ankle is
related to his venous stasis disease and [] should be prescribed a
compression stocking for this. If I can be of any further
assistance, please do not hesitate to contact me.

Outpatient treatment records from the Pittsburgh Health Care System
for the period from September 1999 to November 1999 show treatment
for unrelated disorders. A supplemental statement of the case was
issued in November 1999.

The veteran's attorney expressed dissatisfaction with the July 1999
examination report, stating that it did not comply with the Board's
remand order. In June 2000 the Board found the July 1999
examination report to be clearly insufficient in that it did not
address some of the Board's May 1999 remand questions. Thus, the
evidence of record remained insufficient for an informed appellate
decision and the Board remanded the case for compliance with the
May 1999 remand instruction.

Pursuant to the Board's June 2000 remand, the veteran was provided
a VA examination for arteries and veins in September 2000. The VA
examiner noted that he reviewed the entire record, including the
service medical records, and reviewed the summary information in
the BVA remand itself. The examiner noted that the veteran had a
very complex medical history with multiple problems. The examiner
stated that the issues were of the possibility of frozen feet as a
contributing factor to the veteran's symptoms; the veteran's
peripheral arterial disease and the possible connection between
that peripheral arterial disease and the veteran's frozen feet; and
finally the veteran's known peripheral edema disease and the
possible connection between this and the service-connected frozen
feet. The veteran's principal complaints were those of pain in his
feet as well as cold sensitivity. He described having had pain in
his toes for at least 10 or 20 years that made it difficult for him
to walk. He had had other problems such as obesity and venous
insufficiency

- 15 -

symptoms, and the combination of these problems had caused him to
use an electric wheelchair. He described his overall activity level
as markedly sedentary, with only brief periods of ambulation. For
the most part he remained in bed or in his electric wheelchair.

The examiner noted that the veteran had suffered cold exposure in
1948 while stationed in Germany. Subsequently he had multiple
different interventions related to small vessel disease of his
feet, including a lumbar sympathectomy, with only minimal effect.
It was noted that in the 1960's the veteran suffered two automobile
accidents leading to multiple lower extremity injuries. Subsequent
to the accidents he developed swelling of his legs over many years
and was diagnosed to have venous insufficiency in the late 1980's.
He had recently developed some venous stasis ulcers in his left leg
and was being treated for these with daily dressing therapy.

The September 2000 VA examination showed that the veteran had good
femoral pulses, bilaterally, and relatively warm feet. The examiner
could not feel any pulses beyond the femoral on either side. The
veteran also had extensive changes of chronic venous insufficiency
bilaterally, especially on the left side. He had diffuse cyanotic
changes in both feet, especially in the toes. In addition, he had
extensive evidence of chronic fungal infections of his toenails.
All of these were not active infections at the time of the
examination. It was clear that he had had long-standing fungal
infections. There were no open ulcers on his feet, although there
was a small venous stasis ulcer on the left lower leg. He had
normal motor and sensory function of the foot. His gait was
adequate, although it was clear that he had difficulty walking
because of his obesity, leg swelling, and foot pain. It was noted
that he came to the clinic in an electric wheelchair, which he used
quite often.

The examiner believed that the veteran had small vessel arterial
vascular disease and that was partly caused or worsened by his
service-connected frozen feet. The examiner agreed with Dr.
Hirsch's opinion that frostbite can cause distal arterial lesions
and believed that this was the case with the veteran. The veteran
also had extensive venous disease of his lower extremities,
especially on the left side. The

- 16 -

examiner did not believe that this had its onset during service or
was directly connected to the service-connected frozen feet;
instead, the examiner believed the venous insufficiency was related
to the automobile accident that caused lower extremity injuries in
the 1960's. The veteran was noted to have multiple symptoms and
signs of frozen feet. On both sides he had pain and cold
sensitivity, bilateral nail abnormalities and arthralgia. He did
not have numbness, tissue loss, or locally impaired sensation, and
there was no indication of hyperhidrosis. X-rays were not obtained
because the examiner did not think that X-rays would substantively
add to the information already given above.

The VA examiner summed up by stating that he believed that the
veteran's service-connected frozen feet had contributed to or
worsened his lower extremity small vessel arterial disease. The
examiner noted that this type of small vessel arterial disease
might not be manifest as a reduction in the ankle brachial index
and that the ankle brachial index might not truly reflect the
degree of the veteran's distal arterial disease. Instead, the
examiner noted that it was manifested as atrophic changes in the
foot such as cyanosis and pain. The examiner noted that he did not
believe that the veteran's venous insufficiency was connected to
his service duties or to his frozen feet.

In November 2000 the examination report was returned to the
examiner for additional information and clarification. The RO asked
that the medical examiner indicate his medical opinion as to the
presence of each of the specified symptoms as due solely to cold
injury and/or as aggravated by cold injury in World War 11.

The examiner wrote that the following was his medical opinion as to
the presence of each of the following symptoms as due solely to
cold injury and/or as aggravated by cold injury in World War II:

1. Arthralgia or other pain, numbness or cold sensitivity--present,

2. Tissue loss--negative.

- 17 -

3. Nail abnormalities--present.

4. Color changes--present.

5. Locally impaired sensation--negative.

6. Hyperhidrosis--negative.

7. X-ray abnormalities (osteoporosis, subarticular punched out
lesion or osteoarthritis)--can't answer without X-rays.

The examiner noted that the claims folder was reviewed. He
commented that, regarding the request to note if arthralgias or
other pain, numbness or cold sensitivity, along with any two of the
other symptoms listed was needed to qualify for a 30 percent
evaluation, the veteran already met those criteria in his view.
Therefore, he did not think X-rays were needed and there was no
need for a repeat visit.

In February 2001, the RO called the veteran's attorney and provided
notification of information or evidence to substantiate the claim.
The attorney was also notified of evidence requested of record that
included reports of VA examination in September and December 2000
and outpatient treatment records from the Pittsburgh VA Medical
Center for the period from December 1998 to December 2000. There
was no evidence that had been requested but not yet received. The
veteran's attorney indicated that the veteran did not have or know
of any other sources of evidence.

In a rating decision in March 2001 the RO increased to 30 percent
the evaluation of residuals of frozen foot, left, effective January
12, 1998. The RO assigned a 30 percent evaluation for residuals of
frozen foot, right, effective January 12, 1998. An increased
evaluation for residuals of bilateral frozen feet prior to the
change in the law on January 12, 1998, was denied. The evidence
reviewed included the VA

- 18 -

specialist examination and opinion from the VA medical center dated
September 2000 with addendum of December 2000 and progress notes
from the VA medical center from December 1, 1998, through December
29, 2000. A supplemental statement of the case was issued in March
2001.

In April 2001 the veteran's attorney wrote to disagree with the
failure to properly consider an extraschedular rating based on
pain. The veteran's attorney noted that the veteran was rated at 30
percent bilaterally beginning January 12, 1998 and that his rating
of 10 percent was continued for the period of time prior to that.
The attorney noted that during the appeal period various
compensation and pension examinations had been performed and that
during the pendency of the claim the rating criteria for residuals
of frozen feet were changed effective January 12, 1998. The
attorney wrote that the supplemental statement of the case issued
on March 1, 2001, adequately addressed the issues concerning the
veteran's entitlement to a higher rating under the revised
criteria. The attorney argued that the regional office never
properly complied with the remand order in connection with a proper
evaluation under the criteria set forth pain, which had resulted in
an erroneous continuation of the 10 percent rating prior to January
12, 1998, and had resulted in the failure to assign a proper
extraschedular rating for the period after that. The attorney
contended that although the Board had directed the RO to address
the applicability of 38 C.F.R. 4.40, the recent supplemental
statement of the case did not discuss that matter in respect to a
rating under the regulations in effect prior to or since January
12, 1998. The attorney further contended that the most recent
compensation and pension examination and the review of the records
in this matter only addressed the issue of whether the veteran's
condition met the requirements for an increased rating as per the
current regulations and that with entitlement to a higher rating
because of the functional limitations due to pain the veteran would
be entitled to a total disability rating due to unemployability as
set forth in an earlier letter in December 1998.

The veteran's attorney wrote again in October 2001 stating that no
action had been taken on the matters noted in her April 2001
letter.

- 19 -

A supplemental statement of the case was issued in October 2001 and
was to serve as notification of the decision after the claim was
considered based on all the evidence of record. The veteran's claim
was considered under the extraschedular regulations in addition to
the schedular regulations. The Ro provided the regulations
pertaining to extraschedular ratings and the provisions of 38
C.F.R. 4.40 regarding functional loss. The RO continued the 30
percent evaluations for each lower extremity, with consideration of
extraschedular evaluation. The RO continued the 10 percent
disability rating for residuals of cold injury to the lower
extremities prior to January 12, 1998.

In November 2001 the attorney wrote in response to the supplemental
statement of the case issued in October 2001 that she had
completely stated the veteran's case in her prior responses to the
supplemental statements of the case. She maintained all issues and
arguments previously raised and asked that the case be forwarded to
the Board at the earliest convenience.

The veteran was notified in January 2002 that his appeal was being
returned to the Board for disposition and that his records were
being transferred to the Board.

In January 2002 the veteran's attorney replied to the January 2002
letter and enclosed a copy of her April 2001 letter to the RO in
disagreement with the supplemental statement in the case. She
believed that this letter set forth the veteran's position in this
matter and noted that there was no additional evidence to submit.

Legal criteria

Disability evaluations are determined by the application of a
schedule of ratings, which is based on average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(2001). Where there is a question as to which of two evaluations
shall be applied, the higher evaluation will be assigned if the
disability more closely

- 20 -

approximates the criteria required for that rating. Otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7 (2001). When, after
careful consideration of all procurable and assembled data, a
reasonable doubt arises regarding the degree of disability, such
doubt will be resolved in favor of the claimant. 38 C.F.R. 4.3
(2001). In determining the level of impairment, the disability must
be considered in the context of the whole recorded history. 38
C.F.R. 4.2, 4.41 (2001). An evaluation of the level of disability
present also includes consideration of the functional impairment of
the appellant's ability to engage in ordinary activities, including
employment and the effect of pain, supported by adequate pathology
and evidenced by pain on movement, on the functional abilities. 38
C.F.R. 4.10, 4.40, 4.45 (2001); see VAOPGCPREC 36-97. 38 C.F.R.
4.10 (2001).

While evaluation of a service-connected disability requires a
review of the veteran's medical history with regard to that
disorder, the Court has held that, where entitlement to
compensation has already been established, and an increase in the
disability rating is at issue, the present level of disability is
of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 4.1,
4.2 (2001). In determining the disability evaluation, VA has a duty
to acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is the inability to
perform normal working movement with normal excursion, strength,
speed, coordination, and endurance, and that weakness is as
important as limitation of motion, and that a Part which becomes
disabled on use must be regarded as seriously disabled. However, a
little-used part of the musculoskeletal system may be expected to
show evidence of disuse, through atrophy, for example. 38 C.F.R.
4.40.

Effective January 12, 1998, during the pendency of this appeal, the
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4,
was amended with regard to rating disabilities of the
cardiovascular system that includes residuals of frozen feet,

- 21 -

now characterized as cold injury residuals. 62 Fed. Reg. 65,207
(1997) (codified at 38 C.F.R. 4.104). The criteria were again
revised effective August 13, 1998. 63 Fed. Reg. 37,778-79 (1998).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held, in
pertinent part, that, where the law or regulation changed after a
claim had been filed but before the administrative or judicial
appeal process had been concluded, the version most favorable to
the appellant must be applied. However, if it is determined that
the new criteria is more favorable, the new criteria may not be
applied for the period prior to the revision. See VAOPGCPREC 3-2000
(April 10, 2000). As limited by 38 U.S.C.A. 5110(g) (West 1991 &
Supp. 2001), the effective date of any increase assigned under the
amended version of the rating schedule can be no earlier than the
effective date of the regulation.

Prior to January 12, 1998, residuals of frozen feet were evaluated
under 38 C.F.R. Part 4, 4.110, Diagnostic Code 7122 (1997), with a
10 percent rating assigned for unilateral or bilateral mild
symptoms and chilblains. A 30 percent rating is provided for
bilateral symptoms involving persistent moderate swelling,
tenderness, redness, etc.; and a 50 percent rating is warranted for
loss of toes, or parts, and persistent severe symptoms. (Note: With
extensive losses higher ratings may be found warranted by reference
to amputation ratings for toes and combinations of toes; in the
most severe cases, ratings for amputation or loss of use of one or
both feet should be considered. There is no requirement of loss of
toes or parts for the persistent moderate or mild under this
diagnostic code.) 38 C.F.R. Part 4, 4.110, Diagnostic Code 7122
(prior to January 12, 1998).

Effective January 12, 1998, residuals of frozen feet are evaluated
as residuals of cold injuries under the provisions of 38 C.F.R.
Part 4, 4.25, 4.26, 4.104, Diagnostic Code 7122 (on and after
January 12, 1998), with each foot to be rated separately. Cold
injury residuals are evaluated as 10 percent disabling where there
is pain, numbness, cold sensitivity, or arthralgia; as 20 percent
disabling where there is pain, numbness, cold sensitivity, or
arthralgia plus tissue loss, nail abnormalities, color changes,
locally impaired sensation, hyperhidrosis, or X-ray 

- 22 -

abnormalities (osteoporosis, subarticular punched out lesions, or
osteoarthritis) of affected parts. A 30 percent evaluation is for
application where there is pain, numbness, cold sensitivity, or
arthralgia plus two or more of the following: tissue loss, nail
abnormalities, color changes, locally impaired sensation,
hyperhidrosis, X- ray abnormalities (osteoporosis, subarticular
punched out lesions, or osteoarthritis) of the affected parts. Note
(1): Separately evaluate amputations of fingers or toes, and
complications such as squamous cell carcinoma at the site of a cold
injury scar or peripheral neuropathy under other diagnostic codes.
Separately evaluate other disabilities that have been diagnosed as
the residual effects of cold injury, such as Raynaud's phenomenon,
muscle atrophy, etc., unless they are used to support an evaluation
under diagnostic code 7122. Note (2): Evaluate each affected part
(hand, foot, ear, nose) separately and combine the ratings, if
appropriate, in accordance with 4.25 (combined ratings) and 4.26
(bilateral factor). 38 C.F.R. Part 4, 4.104, Diagnostic Code 7122
(on and after January 12, 1998).

As factfinder, the Board is required to weigh and analyze all the
evidence of record and to make determinations as to the credibility
of the evidence. Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992).
When all of the evidence is assembled, the VA is then responsible
for determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether a fair preponderance of the evidence is against the claim,
in which case the claim is denied. Gilbert v. Derwinski, 1 Vet.
App. 49, 55 (1990).

Regulations provide that to accord justice to the exceptional case
where the schedular evaluations are found to be inadequate, the
Under Secretary for Benefits or the Director, Compensation and
Pension Service, upon field station submission, is authorized to
approve on the basis of the criteria set forth in this paragraph an
extra-schedular evaluation commensurate with the average earning
capacity impairment due exclusively to the service- connected
disability or disabilities. The governing norm in these exceptional
cases is: A finding that the case presents such an exceptional or
unusual disability picture with such related factors as marked
interference with employment or frequent periods of hospitalization
as to render

- 23 -

impractical the application of the regular schedular standards. 38
C.F.R. 3.321 (2000).

Analysis

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West
Supp. 2001)) became law. This law redefined the obligations of VA
with respect to the duty to assist and included an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. VCAA, 7(a), 114 Stat. at 2099-2100.

VA has also revised the provisions of 38 C.F.R. 3.159 effective
November 9, 2000, in view of the new statutory changes. See 66 Fed.
Reg. 45620-45632 (August 29, 2001). Where laws or regulations
change after a claim has been filed or reopened and before the
administrative or judicial process has been concluded, the version
most favorable to the appellant will apply unless Congress provided
otherwise or has permitted the Secretary of Veterans Affairs to do
otherwise and the Secretary has done so. See Karnas v. Derwinski,
1 Vet. App. 308 (1991). The Board's consideration of the new
regulations in the first instance is not prejudicial to the veteran
inasmuch as the regulations merely implement the VCAA and do not
provide any rights other than those provided by the VCAA.

In this case the RO has specifically considered the VCAA and, after
reviewing the claims folder, the Board finds that there has been
substantial compliance with the notice and assistance provisions
set forth in the new legislation. The RO provided the veteran a
copy of the May 1990 rating decision that notified him of the basis
for the decision reached. The RO also provided the veteran a
statement of the case and supplemental statements of the case which
include a summary of the evidence, the

- 24 -

legal criteria, and a discussion of the facts of the case. The
veteran has been afforded the opportunity to submit/identify
evidence and argument and has done so, and the evidence he
identified has been obtained. VA has no outstanding duty to inform
him that any additional information or evidence is needed. The RO
secured the veteran's VA medical records. Additionally, the Ro
afforded the veteran comprehensive VA examinations for residuals of
cold injury.

This appeal commenced when the evaluation for residuals of frozen
feet was 10 percent. The regulation was modified effective in
January 1998 to provide separate ratings for bilateral
disabilities, to be combined in accordance with 38 C.F.R. 4.25. 62
Fed. Reg. 65,219 (Dec. 11, 1997), as amended at 63 Fed. Reg. 37,779
(July 14, 1998). Based on the revised regulation, and in accordance
with 38 C.F.R. 3.114, in an October 1998 rating decision the RO
assigned separate 20 percent disability ratings for the residuals
of frostbite of each foot, effective in January 1998. Thirty
percent is the maximum schedular rating available for each foot
under the criteria effective January 12, 1998; however, the RO
continued the 10 percent evaluation prior to January 12, 1998. As
noted above, a rating decision issued subsequent to a notice of
disagreement which grants less than the maximum available rating
does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App.
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160
(1991).

Rating prior to January 12, 1998

Prior to January 1998, the residuals of frozen feet (immersion
foot) were evaluated as a single disability, with higher ratings
given for bilateral versus unilateral involvement. The Board notes
that although the revised criteria allow two, separate evaluations
because both feet are involved, the revised criteria may not be
applied prior to the effective date of the change in the
regulation. 38 U.S.C.A. 5110(g) (West 1991 and Supp. 2001); see
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) see also McCay v.
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section
5110(g.) prohibits a retroactive award prior to the effective date
of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

- 25 -

For a higher rating under the "old" criteria, the evidence must
show persistent moderate swelling, tenderness, redness, etc. or
persistent severe symptoms with loss of toes, or parts. The
evidence accumulated on behalf of the veteran in his claim for
increased compensation for residuals of frozen feet prior to
January 12, 1998 shows manifestations of pain, tenderness, chronic
toenail fungal infection, edema and sensitivity in his feet to
standing. However, the evidence establishes that the veteran has
multiple nonservice-connected disorders that affect his lower
extremities, including diabetes, multiple joint problems related to
degenerative joint disease requiring hip replacement surgery,
injuries suffered in automobile accidents with fractures of his
lower extremities that required surgery and obesity.

The evidence shows that at the time of the August 1983 triple
arthrodesis surgery the veteran's left foot had calluses under the
metatarsals, intact gross sensation, good muscle strength, and
pulses that were 2/4 bilaterally. The true left ankle joint was in
rather good shape and preoperative Doppler studies of the lower
extremities were essentially normal.

It appears from the evidence that in 1988 and in 1990, pain of the
fifth left toe was caused by a plantar callus with improvement
shown after excision. In 1988, according to the veteran, decreased
sensation of the fifth toe and the plantar aspect of the heel pad
had manifested since the triple arthrodesis of the left foot in
1983. Left foot pain was diagnosed at an October 1989 VA
examination, at which time pulses of the lower extremities within
normal limits and the feet were without lesions, erythema, or
swelling.

The Board notes that in October 1990, there was full range of
motion of the right ankle and metatarsals, while range of motion of
the left ankle was very limited and the left metatarsals were
unable to move. However, the limited range of motion of the left
ankle and left metatarsals was not shown prior to triple
arthrodesis surgery in 1983 and the evidence does not show that
limitation of motion of the left foot is a residual of cold injury.

- 26 -

Although in October 1990, the left foot was cool with slight
bluish, reddish coloring, in February 1991 the feet were found to
have normal color, normal temperature, dry skin and 2+ dorsalis
pedis pulses. At the time of hip replacement surgery in June 1991,
the veteran reported experiencing occasional bilateral ankle edema.

At the September 1995 VA examination, there was edema of the left
foot and leg with venous pigmentation, the toes on both feet were
slightly cool and there was good arterial flow to the feet. At a VA
examination in April 1996, the skin of the feet was warm to the
touch and there was bilateral pitting edema. At a VA examination in
September 1996, the veteran's right foot had trace pitting edema
and normal range of motion. There was limited range of motion of
the left foot, and marked chronic venous stasis skin changes over
the entire left lower leg with open sores. The veteran localized
his primary left foot pain to the region of the fifth metatarsal
but he was not tender over that area.

A January 1998 examination by Dr. Hirsch revealed a significantly
shortened left leg, and edema of both legs and feet with severe
stasis changes of both lower limbs from the feet to below the knee.
However, Dr. Hirsch noted that the veteran had problems related to
his nonservice-connected multiple fractures, diabetes and smoking,
while also believing that the initial frostbite injury played a
significant role in the current situation and that some of the
arterial insufficiency was related to the initial injuries in 1949.
This report suggests that the edema may be related to the veteran's
initial frostbite injury although it focuses more on a relationship
between arterial insufficiency and frostbite.

A January 2, 1998, VA examination of the feet revealed adequate
arterial profusion, warm temperature, good sensation and motor
function, and a chronic fungal infection of the toenails. Although
the veteran described pain in the plantar region of the feet, the
examiner could not identify any tenderness or mass lesions. When
the veteran was re-examined in July 1998, the fungal infection of
the toenails appeared improved from January 1998. The examiner
could not identify any specific tenderness or mass lesions in the
primary region of the veteran's claimed

- 27 -

pain on the plantar aspects of his feet. The VA examiner, who also
saw the veteran for follow-up appointments, commented in July 1998
that the most important reason for the veteran's inability to
ambulate and overall disability was his overweight condition with
other important factors unrelated to frozen feet.

Although the veteran contends that his left foot was shrinking due
to bad circulation the preponderance of the medical evidence shows
good perfusion of the feet and normal coloring and that the size
was affected by the post-service injuries and surgeries.

Several medical opinions have been obtained regarding the
relationship of the veteran's foot pain to the frostbite injury and
any limitation of function due to pain. A VA examiner in April 1996
attributed the veteran's left foot pain primarily to the frostbite,
as well as the residual effects of his triple arthrodesis, and a
neuropathic component related to his diabetes as well as some
vascular component. Regarding any limitation of function from pain
solely due to the residuals of frozen feet, the January 1998 VA
examiner expressed an opinion that the veteran's foot pain was only
a small contributor to his overall disability and that disability
was due primarily to various nonservice-connected factors including
venostasis disease. An orthopedic examiner in January 1998
concluded that the pain on the lateral side of the left foot into
his left little toe was related to the frostbite injury and that
the midfoot pain on the right foot was secondary to degenerative
arthritis. The orthopedic examiner opined that there was no
orthopedic way to quantify which pain caused what amount of
limitation in the veteran's ambulatory function and that due regard
should be given to the veteran's description of which pain
restricted him from doing which activity. In July 1998, a VA
examiner addressed whether the veteran's foot pain was due to
frostbite and stated that the pain was not typical for frostbite
injury except for the components that affected the toes, concluding
that the frostbite injury was not the primary cause of the severe
pain that the veteran experienced in his feet.

The competent evidence shows that the veteran's lower extremity
symptoms are manifestations of his service-connected cold injury
residuals and, in addition,

- 28 -

nonservice-connected diabetes mellitus, venous stasis, fractures,
injuries and surgeries to the lower extremities. The Board finds no
competent evidence indicating the presence of bilateral symptoms
involving persistent moderate swelling, tenderness, redness, etc.,
such as to warrant an increased evaluation of 30 percent under the
criteria in effect prior to January 12, 1998.

In consideration of whether a higher rating should be assigned
based on functional loss due to pain, the competent evidence shows
that although the veteran's complaints of pain have been
persistent, the pain is due to residuals of frozen feet along with
nonservice-connected disabilities. In that regard, a VA examiner,
who also has seen the veteran on a regular basis for treatment,
opined that functional loss due to pain from residuals of frozen
feet was minimal. Consequently, it is concluded that since even
considering any "minimal" functional loss due to pain from the cold
injury, a rating greater than 10 percent is not warranted prior to
January 12, 1998. The veteran's contentions regarding entitlement
to an increased evaluation have been considered, but are outweighed
by the objective medical evidence of record as summarized above.
Accordingly, an increased rating for residuals of frozen feet prior
to January 12, 1998 is not warranted.

Higher ratings could apply if the case presented an exceptional or
unusual disability picture, with such factors as marked
interference with employment or frequent periods of
hospitalization, as to render impractical the application of the
regular schedular criteria. 38 C.F.R. 3.321(b)(1). The evidence
does not show that the veteran's service-connected residuals of
frozen feet have resulted in any hospitalizations or markedly
interferred with employment. The veteran was placed on a disability
pension from his job at the Post Office after the left foot surgery
for a nonservice-connected disorder in 1983. In short, there has
been no showing that the application of the regular schedular
criteria is impractical. Thus, the Board finds that remand of the
case to the RO for referral to the Under Secretary for Benefits or
the Director, Compensation and Pension Service, for consideration
of an extra-schedular rating is not appropriate.

- 29 -

Ratings after January 12, 1998

Based upon the change in the regulatory criteria effective January
12, 1998, the veteran's bilateral foot disability was rated as two
separate disabilities, residuals of right frozen foot and residuals
of left frozen foot, each assigned a 20 percent rating, effective
from January 12, 1998. The RO subsequently rated each foot 30
percent disabling pursuant to Diagnostic Code 7122, effective from
January 12, 1998.

The Board has considered whether evaluation under the old rating
criteria from January 12, 1998, would be more favorable to the
veteran. However, the maximum rating for residuals of frozen feet
(immersion foot), bilaterally, is 50 percent and requires loss of
toes, or parts, and persistent severe symptoms. The evidence of
record does not show loss of toes or parts. In addition, under the
current rating criteria the veteran has been awarded a 30 percent
rating for each foot, which combine to 51 percent. With a bilateral
factor of 5.1 added, the disability is 56.1 percent. That converts
to a 60 percent disability rating. Thus, evaluation under the
current regulations is more favorable to the veteran.

Pursuant to Code 7122, where there is arthralgia or other pain,
numbness, or cold sensitivity plus two or more of the following:
tissue loss, nail abnormalities, color changes, locally impaired
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis,
subarticular punched out lesions, or osteoarthritis), a 30 percent
evaluation is warranted. The 30 percent rating is the maximum
rating available for each lower extremity pursuant to Code 7122.
The Board notes that the manifestations of the cold injury are
essentially the same in both lower extremities and, as such, will
be discussed jointly.

Although the veteran's feet each exhibit symptoms of arthralgia,
pain and cold sensitivity, with nail abnormalities and color
changes, examination has been negative for tissue loss, numbness,
locally impaired sensation and hyperhidrosis. Although X-rays were
not made at the most recent examination, the examiner specifically
stated that an X-ray examination was not needed as the veteran had
already met the criteria for the 30 percent evaluation. This
comports with the

- 30 -

maximum evaluation assigned in accordance with the new criteria of
Diagnostic Code 7122.

The veteran's attorney has contended that an extraschedular rating
should be assigned specifically due to the functional limitations
due to pain. Inasmuch as the current 30 percent rating for each
foot is the highest rating available under Diagnostic Code 7122,
the provisions of 38 C.F.R. 4.40, and 4.45 are not for
consideration. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO has determined that an extraschedular evaluation is not
warranted in this case. The Board has considered the provisions of
38 C.F.R. 3.321 (2001) with respect to the assignment of an
extraschedular evaluation for each foot and agrees.

As shown by the evidence, the veteran has multiple other disorders
that affect his lower extremities including diabetes, injuries
suffered in automobile accidents with fractures of his lower
extremities that required surgery, and obesity. As noted above, the
medical evidence reflects that the veteran's service-connected
disability is manifested by arthralgia, pain, and cold sensitivity,
with nail abnormalities and color changes. There is no evidence
that the disability picture presented by these symptoms is beyond
that contemplated by 30 percent schedular ratings. The evidence
shows that the veteran no longer works and is in a wheelchair most
of the time. However, he has normal motor and sensory function of
his feet, and his feet have adequate arterial profusion and on
examination are warm. Although the veteran has complained of
chronic pain affecting the plantar region of his feet, the examiner
in January and July 1998 could not identify any tenderness or mass
lesions. The veteran has an adequate gait and his difficulty
walking has been attributed to obesity, leg swelling and foot pain.
The leg swelling was compatible with chronic venous insufficiency.
While it may be difficult to distinguish foot pain caused by other
disorders from that caused by the residuals of cold injury, the
cause of the veteran's foot pain is not due only to residuals of
cold injury. In fact a VA examiner opined that the frostbite injury
was not the primary cause of the severe bilateral foot pain. The
Board notes that an outpatient treatment record in January 1999
indicates that the veteran was being followed for venous
insufficiency of his

- 31 -

legs, diabetic neuropathy and peripheral vascular disease that also
caused pain. Additionally, it was the January 1998 VA examiner's
opinion that the veteran's foot pain was only a small contributor
to his overall disability and that disability was due primarily to
other factors that are nonservice connected. Also, it is not shown
by the evidence that the veteran has required hospitalization for
his cold injury.

In view of these findings and in the absence of evidence of such
factors as marked interference with employment, the Board concludes
that the schedular criteria adequately contemplate the disability
that results from of the residuals of cold injury and that the
record does not suggest that the veteran has an "exceptional or
unusual" disability such to require referral to the Under Secretary
for Benefits or the Director, Compensation and Pension Service.

Therefore, the Board finds that the veteran's residuals of
bilateral frozen feet are appropriately evaluated as 30 percent
disabling, each foot.

ORDER

Entitlement to a rating in excess of 10 percent for residuals of
frozen feet prior to January 12, 1998 is denied.

Entitlement to a rating in excess of 30 percent for residuals of
right frozen foot from January 12, 1998 is denied.

Entitlement to a rating in excess of 30 percent for residuals of
left frozen foot from January 12, 1998 is denied.

JANE E. SHARP 
Member, Board of Veterans' Appeals

- 32 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 33 -



